DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0267346 (“Kitamura”) in view of U.S. Patent Pub. 2002/0151171 (“Furusawa”).
Claim 1
Kitamura discloses a liquid discharging head comprising: a nozzle configured to discharge liquid (nozzle 124); a pressure chamber communicated with the nozzle (pressure chamber 118); an individual channel communicated with the pressure chamber through a narrow part (paragraph [0135], flow path 122); a common channel communicated with the individual channel (paragraph [0135], ink inlet); an energy generation element configured to generate energy (piezoelectric element 116); and a diaphragm configured to convey the energy to the pressure chamber (diaphragm 114), wherein a monomolecular film is formed at inner walls of the nozzle (film 128).
Kitamura discloses a monomolecular film formed at an inner surface of the nozzle but does not appear to explicitly disclose the pressure chamber, the narrow part, the diaphragm, and the individual channel, the monomolecular film being lyophilic to the liquid. 
Furusawa discloses using a monomolecular lyophilic film on an interior surface of the liquid path (paragraphs [0067-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the monomolecular film formed at an inner surface of the pressure chamber, the narrow part, the diaphragm, and the individual channel, the monomolecular film being lyophilic to the liquid, as disclosed by Furusawa, into the device of Kitamura, for the purpose of providing liquid repellent surface to reduce liquid waste (Furusawa, paragraphs [0067-0068]).

Claim 2
Kitamura in view of Furusawa discloses the liquid discharging head according to claim 1.
Kitamura discloses a monomolecular film but does not appear to explicitly disclose wherein the monomolecular film is a self-organizing monomolecular film.
Furusawa discloses using a monomolecular lyophilic film which is self assembled (paragraphs [0067-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a self assembled monomolecular film, as disclosed by Furusawa, into the device of Kitamura, for the purpose of forming the film with low energy (Furusawa, paragraph [0034]).

Claim 3
Kitamura in view of Furusawa discloses the liquid discharging head according to claim 1, wherein the monomolecular film has a thickness of 50 nm or smaller (Kitamura, paragraph [0139], less than 1 micron/1000 nm). 

Claim 4
Kitamura in view of Furusawa discloses the liquid discharging head according to claim 1, wherein the monomolecular film is provided to cover a metal oxide film (Kitamura, paragraph [0138], layer 128 formed directly on stainless steel nozzle plate (chromium oxide film)).

Claim 6
Kitamura in view of Furusawa discloses the liquid discharging head according to claim 1, wherein an outer surface of the nozzle has a liquid repellency to the liquid (Kitamura, Fig. 3, film 128). 

Claim 8
Kitamura in view of Furusawa discloses an ink-jet apparatus comprising: the liquid discharging head according to claim 1; a drive controlling part configured to generate a drive voltage signal applied to the energy generation element and to control an ink discharging operation of the liquid discharging head; and a conveying part configured to cause a relative movement of the liquid discharging head and a paint target medium (Kitamura, paragraph [0115], Fig. 5).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0267346 (“Kitamura”) in view of U.S. Patent Pub. 2002/0151171 (“Furusawa”), further in view of U.S. Patent Pub. 2004/0125169 (“Nakagawa”).
Claim 5 
Kitamura in view of Furusawa discloses the liquid discharging head according to claim 1, wherein the inner walls of the nozzle, the pressure chamber, the narrow part, and the individual channel have a static contact angle (Furusawa, paragrpahs [0067-0068]).
Kitamura in view of Furusawa does not appear to explicitly disclose a static contact angle greater than a receding contact angle with respect to the liquid. 
Nakagawa discloses a similar structure and preparation of an ink jet head including a water repellent monomolecular film and larger static contact angle (paragraph [0347]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a static contact angle greater than a receding contact angle with respect to the liquid, as disclosed by Nakagawa, into the device of Kitamura in view of Furusawa, for the purpose of providing a surface with improved ink repellency (Nakagawa, paragraph [0347]).

Claim 7
Kitamura in view of Furusawa discloses the liquid discharging head according to claim 6.
Kitamura in view of Furusawa does not appear to explicitly disclose wherein the outer surface of the nozzle has a receding contact angle of 30 degrees or greater with respect to the liquid. 
Nakagawa discloses a similar structure and preparation of an ink jet head including a water repellent monomolecular film and specifies a receding contact angle of 70 degrees (paragraph [0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the outer surface of the nozzle has a receding contact angle of 30 degrees or greater with respect to the liquid, as disclosed by Nakagawa, into the device of Kitamura in view of Furusawa, for the purpose of providing a surface with improved ink repellency (Nakagawa, paragraph [0219]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERICA S LIN/Primary Examiner, Art Unit 2853